Title: Joseph Cabell Breckinridge to Thomas Jefferson, 20 June 1815
From: Breckinridge, Joseph Cabell
To: Jefferson, Thomas


          Dear Sir— Lexington  June 20. 1815.
          I am sure that no apology will be necessary for troubling you with a letter on a subject which concerns the community at large.
          Mr Baxter, I believe, is now pretty well known in the United States, as an ingenious & successful improver of several machines used in the manufacture of cotton, hemp, & flax. He has invented a machine for spinning cotton—which, by reason of its cheapness, simplicity, and vast saving of labour, is, in this state, rapidly extending into general use. A more recent invention, for the purpose of preparing the cotton for this machine, is the subject of this letter.
          After frequent conversations with the inventor, and much reflection, I cannot entertain a doubt of its fitness & utility. If he can succeed to the full extent of his wishes & expectations, the consequent diminution of labour, time & expence, in the manufacture of this important article, will be so great, as probably materially to obviate the difficulties under which our manufacturers of cotton have heretofore laboured, & put them on terms of equality with those countries, in which the immediate interests of a large class of the community is adverse to any further abridgment of manual labour.
          Mr Baxter will send you a rough drawing of this machine, (one of which is now making,) accompanied by explanatory remarks. His He wishes your opinion of its practicability—your views, as to the probable extent of its usefulness, should it answer the purpose designed—and any information you may possess on the subject of similar machines (if any there be) in France & England. As a citizen of the United States, I feel a deep interest in every improvement of our infant manufactures; and cannot doubt the solicitude of one, whose life has been devoted to establish the independence of his country, and improve the condition of her citizens.
          If this machine is to be useful, its utility will be great in other countries; & Mr Baxter would be glad to procure your advise, how he ought to proceed, in securing the patent right in foreign nations. American inventions have not unfrequently been in a great measure lost to the individuals who were justly entitled to the wealth & fame attending their publication, by the Superior craft of inferior genius, on the other Side of the water.
          I beg you to accept  My best wishes for your health & happiness, and the assurances of my very great respect.Joseph Cabell Breckinridge
        